Citation Nr: 0806240	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-34 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.	Entitlement to service connection for hypertension, 
including as secondary to service connected melioidosis.  

2.	Entitlement to service connection for sinusitis, including 
as secondary to service connected melioidosis.

3.	Entitlement to service connection for bronchitis, 
including as secondary to service connected melioidosis.

4.	Entitlement to service connection for bilateral myalgias 
of the calves, including as secondary to service connected 
melioidosis.


REPRESENTATION

Appellant represented by:	Steven S. Berry, Attorney at 
Law


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 RO decision.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows that 
hypertension did not manifest in service or within one year 
after service and was not otherwise related to a disease or 
injury in service or to a service connected disability.  

3.	The competent medical evidence of record shows that the 
veteran does not have a current diagnosis of chronic 
sinusitis that was incurred in service or otherwise related 
to service or a service connected disability.  

4.	The competent medical evidence of record shows that the 
veteran does not have a current diagnosis of chronic 
bronchitis that was incurred in service or otherwise related 
to service or a service connected disability.  

5.	The competent medical evidence of record shows that 
bilateral myalgias of the calves did not manifest in service 
or within one year after service and were not otherwise 
related to a disease or injury in service or to a service 
connected disability.  


CONCLUSIONS OF LAW

1.	Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service and was 
not proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1116, (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).  

2.	Sinusitis was not incurred in or aggravated by service and 
was not proximately due to or the result of a service 
connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2007).  

3.	Bronchitis was not incurred in or aggravated by service 
and was not proximately due to or the result of a service 
connected disability.  38 U.S.C.A. §§ 1110, (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2007).  

4.	Bilateral myalgias of the calves were not incurred in or 
aggravated by service and were not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, DD Form 214, and VA medical records.  The 
appellant was also afforded VA medical examinations in April 
2004 and October 2005.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as hypertension manifests to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  See 38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Hypertension

According to a May 2005 VA Compensation and Pension 
Examination and various VA treatment records, the veteran has 
a current diagnosis of hypertension.  Therefore, the first 
criterion for service connection has been met.  

The Board notes that there is no medical evidence depicting 
symptoms of hypertension in service or until May 2002, many 
years after service.  Therefore, a chronic disease was not 
identified in service and there is no continuity of symptoms 
after service.  The Board finds that chronic hypertension did 
manifest in service.   See 38 C.F.R. § 3.303(b).  
Additionally, the medical evidence does not show a diagnosis 
of hypertension within one year of separation from service.  
Therefore, service connection cannot be presumed.  See 38 
C.F.R. §§ 3.307, 3.309.  

Regarding the second criterion for direct service connection, 
there was  no indication in the service medical records of 
hypertension.  The veteran reported in June 1966 that he did 
not have high or low blood pressure.  The June 1966 entrance 
examination and the July 1969 separation examination were 
negative for hypertension.  The in-service treatment records 
also did not provide a diagnosis of or treatment for 
hypertension.  The Board notes that the veteran was treated 
extensively for health problems pertaining to melioidosis in 
service, but the veteran was not diagnosed with hypertension 
in service.  Therefore, the Board finds that the service 
medical records did not show hypertension in service.  Based 
on the service medical records, the Board concludes that 
hypertension did not manifest in service.  

There was also no medical evidence of record relating 
hypertension to service.  The evidence of record was devoid 
of any objective medical evidence of hypertension until many 
decades after service.  In fact, the VA treatment records 
indicated that the veteran was diagnosed with hypertension 2-
3 years prior to the May 2005 VA examination.  The Board 
notes that hypertension was not diagnosed in the April 2004 
VA examination.  The April 2004 VA examiner specifically 
found that there were no residuals from the melioidosis.  The 
lapse in time between service and symptoms of hypertension 
after service weighs against the veteran's claim.  

Furthermore, no doctor has ever opined that hypertension was 
related to any remote incident in service.  The Board notes 
that the May 2005 VA examination only evaluated secondary 
service connection.  There was no medical evidence of record 
which related hypertension directly to service.  The veteran 
had been advised of what evidence was needed to support his 
claim for service connection.  The veteran has not submitted 
any competent medical evidence showing that hypertension is 
related to service.  Without competent medical evidence 
linking the veteran's disability to service, service 
connection is not warranted.

Finally, the veteran asserts that hypertension is secondary 
to melioidosis.  The medical evidence of record, however, 
does not support this contention.  The May 2005 VA examiner 
reviewed the claims file and the veteran's medical history, 
including the melioidosis.  The veteran also examined the 
veteran and his current symptoms of occasional shortness of 
breath.  The examiner noted that there was no coronary artery 
disease, no myocardial infarction, no edema and no history of 
congestive heart failure.  The examiner found that there was 
no evidence of hypertensive vascular disease.  The examiner 
opined that hypertension was less likely as not secondary to 
or aggravated by his service connected melioidosis.  The 
examiner explained his reason for his opinion and indicated 
that hypertension was not a noted complication or late 
sequalae of pulmonary melioidosis.  The examiner reasoned 
that the veteran developed hypertension only two years prior 
to the examination which was extremely remote from the time 
of his acute infection.  

The Board acknowledges the veteran's contention that the May 
2005 VA Examination is insufficient.  The examiner reviewed 
the claims file, the April 2004 Compensation and Pension 
Examination, the VA medical records and the veteran's medical 
history.  The examiner also physically examined the veteran.  
Regarding hypertension, the examiner considered the veteran's 
history, date of diagnosis, current symptoms and current 
medications.  The examiner provided an opinion regarding the 
etiology of hypertension and also provided a reason for his 
conclusion.  The Board has reviewed the examination and finds 
that it is complete and adequate.  The VA examination is 
comprehensive and provides sufficient detail to decide the 
issue of service connection.  See Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  

In sum, the competent medical evidence of record does not 
show that hypertension manifested in service, within one year 
after service or is otherwise related to an in-service injury 
or disease.  Additionally, the competent medical evidence of 
record does not show that hypertension was caused or 
aggravated by the service connected melioidosis or any other 
service connected disability.  As such, service connection is 
not warranted on a direct, presumptive or secondary basis.  

The Board has considered the veteran's testimony that his 
melioidosis caused his hypertension; however, the record 
reflects that he lacks the medical expertise necessary to 
render a medical diagnosis or competent opinion regarding the 
etiology of his hypertension.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While a layman such as the veteran can certainly 
attest to his in-service experiences and current symptoms, he 
is not competent to provide an opinion on etiology or linking 
that disability to a service connected disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

As there is no competent medical evidence supporting the 
veteran's claim for service connection for hypertension, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the veteran's 
claim must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.

Sinusitis

The veteran asserts that he has had sinus problems since 
service and claims service connection for sinusitis on a 
direct basis and secondary to melioidosis.  The Board has 
reviewed all the medical evidence of record and finds that 
the veteran does not have a current diagnosis of sinusitis.  

The service medical records are negative for sinusitis.  The 
VA treatment records do not indicate a diagnosis of 
sinusitis.  In the May 2005 VA examination, the veteran 
indicated that he occasionally had upper respiratory types of 
infections and had very mild symptoms of what he described as 
hay fever.  The examiner reviewed his symptoms, including 
breathing difficulties.  The veteran indicated that he did 
not take medication for an ongoing sinus condition or 
allergies.  The veteran also indicated that he had never been 
told that he had a diagnosis of chronic sinusitis.  He denied 
a history of sinus infections or allergy attacks.  The 
examiner stated that the veteran had a sinus condition but 
there was insufficient clinical evidence to warrant a 
diagnosis of an acute chronic disorder or residuals thereof.  
The examiner also noted that there was no evidence in medical 
research to suggest a sinus condition was a late sequalae of 
melioidosis.  The examiner further explained that the veteran 
had occasional upper respiratory infections that fell within 
the normal range of normal experience without evidence of 
overt pathology or diagnosis of chronic sinusitis.  The 
examiner opined that his sinus condition was less likely as 
not secondary to or aggravated by his service connected 
melioidosis.  
Without medical evidence providing a diagnosis of sinusitis, 
service connection cannot be granted on a direct or secondary 
basis.  The Board has considered the contentions of the 
veteran that he had a sinus problem since service.  The 
veteran, however, has not demonstrated that he has any 
medical expertise to make such an opinion or diagnosis.  See 
Espiritu, supra.  Where the determinative issue involves a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Id.  The Board notes that while the veteran is competent to 
report symptoms, he does not have medical expertise and 
therefore cannot provide a competent opinion regarding 
diagnosis.  

The Board acknowledges the veteran's contention that the May 
2005 VA Examination is insufficient.  The examiner reviewed 
the claims file, the April 2004 Compensation and Pension 
Examination, the VA medical records and the veteran's medical 
history.  The examiner also physically examined the veteran.  
The examiner considered the veteran's history, current 
symptoms and current medications.  The examiner concluded 
that the clinical evidence did not show a chronic disability.  
The Board has reviewed the examination and finds that it is 
complete and adequate.  The VA examination is comprehensive 
and provides sufficient detail to decide the issue of service 
connection.  See Ardison, supra.  

As the medical evidence of record lacks a diagnosis of 
sinusitis, the preponderance of the evidence is against the 
veteran's claim and the benefit-of-the-doubt rule does not 
apply.  Therefore, the veteran's claim for service connection 
for sinusitis must be denied.  See 38 U.S.C.A §5107; 
38 C.F.R. § 3.102.

Bronchitis

The veteran asserts that he has had bronchitis since service 
and claims service connection for bronchitis on a direct 
basis and secondary to melioidosis.  The Board has reviewed 
all the medical evidence of record and finds that the veteran 
does not have a current diagnosis of chronic bronchitis.  

The service medical records are negative for bronchitis.  The 
VA treatment records do not indicate a diagnosis of 
bronchitis.  In the May 2005 VA examination, the veteran 
stated that he did not have an ongoing or persistent cough of 
any kind that is productive of sputum or hemoptysis.  He had 
good appetite and no evidence of anorexia.  He had some 
dyspnea on exertion and was not asthmatic.  The veteran was 
not receiving treatment, medication or oxygen for bronchitis.  
The veteran's history did not show periods of incapacitation, 
recurrence of upper respiratory type infections or 
bronchitis.  The examiner provided a diagnosis of bronchitis 
with insufficient clinical evidence to warrant a diagnosis of 
an acute or chronic disorder or residuals thereof.  The 
examiner commented that the veteran reported some occasional 
upper respiratory infections that would be within normal 
variation and did not represent a diagnosis of chronic 
bronchitis.  The examiner noted the veteran's history of 
melioidosis and concluded that the veteran did not have 
chronic bronchitis.  The examiner also opined that bronchitis 
was less likely as not secondary to or aggravated by his 
service connected melioidosis.  

Without medical evidence providing a diagnosis of chronic 
bronchitis, service connected cannot be granted on a direct 
or secondary basis.  The Board has considered the contentions 
of the veteran that he had bronchitis since service.  The 
veteran, however, has not demonstrated that he has any 
medical expertise to make such an opinion or diagnosis.  See 
Espiritu, supra.  Where the determinative issue involves a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Id.  The Board notes that while the veteran is competent to 
report symptoms, he does not have medical expertise and 
therefore cannot provide a competent opinion regarding 
diagnosis or etiology.  

The Board acknowledges the veteran's contention that the May 
2005 VA Examination is insufficient.  The examiner reviewed 
the claims file, the April 2004 Compensation and Pension 
Examination, the VA medical records and the veteran's medical 
history.  The examiner also physically examined the veteran.  
The examiner considered the veteran's history, current 
symptoms and current medications.  The examiner concluded 
that the clinical evidence did not show a chronic disability.  
The Board has reviewed the examination and finds that it is 
complete and adequate.  The VA examination is comprehensive 
and provides sufficient detail to decide the issue of service 
connection.  See Ardison, supra.  

As the medical evidence of record lacks a diagnosis of 
bronchitis, the preponderance of the evidence is against the 
veteran's claim and the benefit-of-the-doubt rule does not 
apply.  Therefore, the veteran's claim for service connection 
for bronchitis must be denied.  See 38 U.S.C.A §5107; 
38 C.F.R. § 3.102.

Myalgias

According to the May 2005 VA Compensation and Pension 
Examination, the veteran reported aches in his calves 
bilaterally for 2 years.  The pain was mild to moderate in 
severity and was intermittent.  He experienced numbness on a 
daily basis for duration of 3 to 4 hours.  The pain was 
alleviated with rest and there were no aggravating factors.  
The VA examiner diagnosed the veteran with bilateral 
intermittent myalgias involving the calves.  As there is a 
current diagnosis of a disability, the first criterion for 
service connection has been met.  

Regarding the second criterion for direct service connection, 
there is no indication in the service medical records of 
myalgias of the calves.  The June 1966 entrance examination 
and the July 1969 separation examination were also negative 
for myalgias and the veteran's lower extremities were 
clinically evaluated as normal.  The service medical records 
also do not provide a diagnosis of or treatment for myalgias.  
The Board notes that the veteran was treated extensively for 
health problems pertaining to melioidosis in service, and no 
examiner or physician diagnosed myalgia of the calves.  
Therefore, the Board finds that there is no indication of 
myalgias in-service.  Based on the service medical records, 
the Board concludes that myalgias did not manifest in 
service.  

There is also no medical evidence of record relating myalgias 
of the calves to service.  The evidence of record is devoid 
of any objective medical evidence of myalgias until many 
decades after service.  In fact, the veteran indicated that 
the pain did not begin until approximately 2003, 2 years 
prior to the May 2005 VA examination.  The Board notes that 
myalgias were not diagnosed in the April 2004 VA examination.  
The April 2004 VA examiner specifically found that there were 
no residuals from melioidosis.  As there is no medical 
evidence of record showing symptoms of myalgias or pain in 
his calves until several years after service, this lapse in 
time weighs against the veteran's claim.  

Furthermore, no doctor has ever opined that the myalgias were 
related to any remote incident in service.  The Board notes 
that the May 2005 VA examination only evaluated secondary 
service connection.  There is no medical evidence of record 
which relates the pain in the veteran's calves directly to 
service.  The veteran has been advised of what evidence was 
needed to support his claim for service connection.  The 
veteran has not submitted any competent medical evidence 
showing that the myalgias are related to service.  Without 
competent medical evidence linking the veteran's disability 
to service, service connection is not warranted.

Finally, the veteran asserts that the myalgias are secondary 
to melioidosis.  The medical evidence of record, however, 
does not support this contention.  The May 2005 VA examiner 
reviewed the claims file and the veteran's medical history, 
including the melioidosis.  The examiner acknowledged that 
muscle aches can be a symptom of melioidosis.  The examiner 
distinguished the myalgias as a symptom of melioidosis and 
not as a chronic condition, recurrent chronic condition or 
late sequalae of the disease process.  The examiner 
considered that the veteran's pain began 2 years prior to the 
examination and found that it was remote from his initial 
acute infection.  The examiner concluded that the myalgias 
were less likely as not secondary to or aggravated by his 
service connected melioidosis.  

The Board acknowledges the veteran's contention that the May 
2005 VA Examination is insufficient.  The examiner reviewed 
the claims file, the April 2004 Compensation and Pension 
Examination, the VA medical records and the veteran's medical 
history.  The examiner also physically examined the veteran.  
Regarding the myalgias, the examiner considered the veteran's 
history, date of diagnosis, and current symptoms.  The 
examiner provided an opinion regarding the etiology of the 
myalgias and also provided a reason for his conclusion.  The 
Board has reviewed the examination and finds that it is 
complete and adequate.  The VA examination is comprehensive 
and provides sufficient detail to decide the issue of service 
connection.  See Ardison, supra.  

In sum, the competent medical evidence of record does not 
show that bilateral myalgias manifested in service, is 
related to an in-service injury or disease or to a service 
connected disability.  Additionally, the competent medical 
evidence of record does not show that the myalgias were 
caused or aggravated by the service connected melioidosis or 
any other service connected disability.  As such, service 
connection is not warranted on a direct or secondary basis.  

The Board has considered the veteran's testimony that his 
melioidosis caused myalgias in his calves; however, the 
record reflects that he lacks the medical expertise necessary 
to render a medical diagnosis or competent opinion regarding 
the etiology of his disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While a layman such as the veteran can certainly 
attest to his in service experiences and current symptoms, he 
is not competent to provide an opinion of etiology or linking 
a disability to a service connected disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

As there is no competent medical evidence supporting the 
veteran's claim for service connection for bilateral calf 
myalgias, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim must be denied.  See 38 U.S.C.A §5107; 
38 C.F.R. § 3.102.





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension, including as secondary 
to service connected melioidosis is denied.  

Service connection for sinusitis, including as secondary to 
service connected melioidosis is denied.

Service connection for bronchitis, including as secondary to 
service connected melioidosis is denied. 

Service connection for bilateral myalgias of the calves, 
including as secondary to service connected melioidosis is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


